Dismissed and Memorandum Opinion filed April 22, 2004








Dismissed and Memorandum Opinion filed April 22, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00178-CR
____________
 
DANNY EUGENE
SIMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
23rd District Court
Brazoria
County, Texas
Trial Court Cause No. 45,340
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to felony driving while
intoxicated.  In accordance with the
terms of a plea bargain agreement with the State, on December 11, 2003, the
trial court sentenced appellant to confinement for three years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, the defendant has no right of
appeal, and the defendant waived any right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 22, 2004.
Panel consists of Chief Justice Hedges
and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App.
P. 47.2(b).